DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
member (placeholder) configured to absorb force (functional language) in claim 4, interpreted as the engagement member disclosed in the specification and element 294 of the figures, and their equivalents.
mechanism (placeholder) for advancing and retracting (functional language), interpreted as advancement/retraction member disclosed in specification and element 390 of the figures, and their equivalents
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire et al. (US 2004/0138529), hereinafter Wiltshire, in view of Saadat et al. (US 6,960,162), hereinafter Saadat.
Regarding claim 1, Wiltshire discloses in Fig. 8A-8C, 9A-9D a medical overtube device (Fig. 8A) comprising: a main body (10) formed by articulating a plurality of nested units (nested units are 260, as seen in Fig. 9A) into a first group of nested units (Fig. 8B, 92) and a second (Fig. 8B, 90), the main body (10) is configured to be bendable in a longitudinal direction thereof (Fig. 8B, 8C, shows main body bendable in longitudinal direction); a first shape-fixation mechanism configured to fix a shape of the first group of nested units (Para. [0100], pullwires 96b are associated with first group 92, tensioning wires provides steerability and locking, and indicates any suitable mechanism can be used to tension pull wires 96b), the first shape-fixation mechanism comprises: a first wire (96b), both ends of the first wire coupled to the first group of nested units (Para. [0100], lines 3-8, coupled to first group 92 to steer/lock); and a second shape-fixation mechanism configured to fix a shape of a second group of nested units (Para. [0099], pullwires 96a are associated with second group 90, tensioning wires provides steerability and locking, and indicates any suitable mechanism can be used to tension pull wires 96a), the second shape-fixation mechanism comprises: a second wire (96a), both ends of the second wire coupled to the second group of nested units (Para. [0099], lines 14-16, coupled to second group 90 to steer/lock); and wherein the first shape-fixation mechanism is configured to release the fixed shape of the first group of nested units independently from the second shape-fixation mechanism (Para. [0097], lines 16-18, each section can be locked separate of each other, Para. [0098]-[0100], indicates this locking is done by pull wires 96a, 96b, therefore working independently of each other).
Wiltshire discloses the invention essentially as claimed as discussed above including that the first and second wire can be tensioned by any suitable mechanism.  However, Wiltshire does not disclose this mechanism, and does not specifically disclose this mechanism is a first and a second pulley.
Fig. 10A steerable tube with a tensioning mechanism that incorporates a pulley system with a plurality of pulleys (87a, 87b, 89).  As to claim 1, the pulley system includes a first shape-fixation mechanism (87a, 90a) comprising a first wire (90a) and a first pulley (87a) configured to be wound by the first wire (Fig. 10A, shows first wire 90a wound around pulley 87a); and a second shape-fixation mechanism (87b, 90b) comprising a second wire (90b) and a second pulley (87b) configured to be wound by the second wire (Fig. 10 A, shows second wire 90b wound around pulley 87a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wiltshire to include the tensioning mechanism that includes pulleys as taught by Saadat in order to provide a tensioning mechanism that is able to self-equalize compressive loads applied to nestable elements so that if a tension wire breaks, the overtube can either soften into a flexible state or retain a locked state (Col. 13, lines 34-39).
Regarding claim 3, modified Wiltshire discloses the first wire is further configured to bend the first group of nested units actively (Wiltshire: Para. [0100], lines 5-8).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire and Saadat as applied to claim 1, and in further view of Hasegawa et al. (US 2016/0374772), hereinafter Hasegawa.
Regarding claim 2, modified Wiltshire discloses a third pulley (Saadat: Fig. 10A, 89) configured to be wound by a third wire (Saadat: Fig. 10A, shows 89 wound by third wire 88), wherein: one end of the third wire is coupled to a first pulley (Saadat: Fig. 10A, shows 88 attached to first pulley 87a), and another end of the third wire is coupled to a second pulley (Saadat: Fig. 10A, shows other end of 88 attached to second pulley 87b).
	However, modified Wiltshire does not expressly disclose the components of the pulley, specifically pulleys with rotation shafts.
	Hasegawa, in the same field of endeavor, teaches a steerable medical device in Fig. 4 including a pulley (32) with a rotation shaft (32a) for providing the same function of driving wires to perform tensioning functions (Para. [0098]).
	Because these two structures were art-recognized equivalents at the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the pulley of modified Wiltshire for the pulley with a rotation shaft as taught by Hasegawa.  The substitution of one known element for another would have been obvious since the substitution would have yielded predictable results, namely, providing a tensioning mechanism for wires.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Wiltshire, Saabat, and Miyagi (US 5,179,935), does not teach or fairly well suggest, either singly or in combination with the prior art of record or at large 
The closest prior art of Wiltshire and Saabat teaches a medical overtube comprising the elements as discussed above regarding claims 1-3.  However, neither Wiltshire nor Saabat teach the second wire comprises a coil sheath and an engagement member, or a medical overtube with an advancement/retraction mechanism.  Additionally, the engagement member of claim 4 is being interpreted under 112f, indicating that neither Wiltshire nor Saabat teach the engagement member or its equivalent in view of Applicant’s specification.
The closest prior art of record, Miyagi, teaches a medical overtube with a second wire comprising a coil sheath for the purpose of increasing stiffness of the device.  However, Miyagi does not disclose the second wire also including an engagement member as interpreted under 112f, or an advancement/retraction mechanism.
Because none of the prior art documents of record teach a medical overtube with a second wire comprising an elongated coil sheath configured to insert a first wire therein, and an engagement member coupled to a distal end of the elongated coil sheath, the engagement member is configured to absorb force from a proximal end of the first group of nested units; and a medical overtube comprising an advancement/retraction mechanism configured to advance and retract the first group of nested units with respect to the second group of nested units in the longitudinal direction of the main body, it would not have been obvious to one of ordinary skill .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saadat et al. (US 2004/0138525) discloses steerable overtube with pulleys
Durant et al. (US 2009/0216083) discloses steerable overtube
Hyodo et al. (US 2016/0360949) discloses using multiple pulleys
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M KEANE whose telephone number is (571)272-9683.  The examiner can normally be reached on Monday-Thursday and Alternating Fridays 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSSA M KEANE/Examiner, Art Unit 3771                                                                                                                                                                                                        

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771